DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment and associated comments, see page 4 and 7, filed 04/19/2022, with respect to claims 14-16 have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) rejection of claims 14-16 has been withdrawn. 
Applicant’s amendment, see page 4, filed 04/19/2022, with respect to claims 2, 14 and 17-19 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claims 2, 14 and 17-19 has been withdrawn. 

Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
Regarding the use of Zhang as a reference, the instant application claims a “device for dosing liquid from a liquid intake”. While the device of Zhang differs from that of applicant, the device of Zhang meets the claim requirements set forth. If applicant wishes to further distinguish the instant application from the prior art, further narrowing the claims would be helpful.
Regarding the “guide pin”, applicant’s arguments are not persuasive. The previous rejection was directed at an inability to understand construction of the device as presented. While applicant was not required to elect species, the examiner is unable to determine how the device would function as described. While each embodiment, those of Fig. 1 and 11, is clearly detailed in the drawings and specification, the pin is only shown in embodiment 1. As these embodiments are significantly different, it is unclear how one would incorporate features into the embodiment of Fig. 11, which appears to be the embodiment described by claim 2. Examiner suggests an interview may be helpful to clarify this structure to help both parties come to an understanding on the issue.
Claim objections.
Claim 1  the recited “resettable arranged” should be ---- resettably  arranged----


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 19 recite a “guide pin” but these features are not present in any of Fig. 11-13 which appear to be directed at the device of claim 2. While these features are present in the embodiment of Fig. 1, it is unclear what component in Fig. 11 corresponds to this feature, or if it is present in the embodiment of claim 2.
Claim 20 recites a “conically round pin” and a “vent hole” but these features are not present in any of Fig. 11-13 which appear to be directed at the device of claim 2. While these features are present in the embodiment of Fig. 1, it is unclear what component in Fig. 11 corresponds to this feature, or if it is present in the embodiment of claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108498236 A (Zhang), hereinafter Zhang. Notations in CN 108498236 A are highlighted and labeled with a note “N#” for references.
Regarding claim 2, Zhang teaches a device for dosing liquid from a liquid intake, wherein the liquid intake (Zhang Annotated Fig. 2) comprises an outlet valve (Zhang Annotated Fig. 2), wherein a dosing system is provided, wherein the dosing system comprises a first actuating blade (1a) and a second actuating blade (2a) which are arranged around the liquid intake and can be moved relative to one another in a compressive manner, wherein the first actuating blade has a first pressure piston (8) and the second actuating blade has a second pressure piston (Zhang Annotated Fig. 2), wherein an output chamber is arranged so as to be able to be compressed by the pressure pistons which are movably mounted relative to one another (Abstract), and arranged in opposition to each other (Zhang Annotated Fig. 2) and the two pressure pistons are resettable arranged by a spring element (11).

    PNG
    media_image1.png
    1245
    740
    media_image1.png
    Greyscale


Regarding claim 13, Zhang teaches the device of claim 2.
Zhang further teaches the first actuating blade (1a) and the second actuating blade (2a) have an inner wall (Zhang Annotated Fig. 2). Zhang further teaches the device is operated by hand (N1) and is therefore considered to fulfill the required “first actuating blade having a first finger support and the second actuating blade having a second finger support” as the blades support fingers by accommodating a hand.

Regarding claim 14, Zhang teaches the device of claim 2.
Zhang further teaches the first actuating blade (1a) comprises a first connecting bar (Zhang Annotated Fig. 2) and the second actuating blade comprises a second connecting bar (Zhang Annotated Fig. 2), the second actuating blade connecting to the first connecting bar (Zhang Annotated Fig. 2).

Regarding claim 15, Zhang teaches the device of claim 14.
Zhang further teaches the first connecting bar (Zhang Annotated Fig. 2) has a guide pin (9) and the second connecting bar has an elongated hole, as seen in Fig. 3 where the pin is received.

Claim(s) 2 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110106024 A1 (Katayama), hereinafter Katayama.
Regarding claim 2, Katayama teaches a device for dosing liquid (Fig. 2) from a liquid intake, wherein the liquid intake (32) comprises an outlet valve (36), wherein a dosing system (1) is provided, wherein the dosing system comprises a first actuating blade (left blade 42) and a second actuating blade (right blade 42) which are arranged around the liquid intake and can be moved relative to one another in a compressive manner, wherein the first actuating blade has a first pressure piston (left piston 44) and the second actuating blade has a second pressure piston (right piston 44), wherein an output chamber (2) is arranged so as to be able to be compressed by the pressure pistons which are movably mounted relative to one another [0032] and arranged in opposition to each other (Fig. 2), and the two pressure pistons are resettable arranged by a spring element [0048], the spring element being defined as the elastic nature of components (42) which return the device to its original shape, wherein a spring is defined as “a resilient device, typically a helical metal coil, that can be pressed or pulled but returns to its former shape when released” (Oxford Languages).

Regarding claim 16, Katayama teaches the device of claim 2.
Katayama further teaches a protective cap (52) with pockets (51).

Regarding claim 17, Katayama teaches the device of claim 2.
Katayama further teaches two finger actuating flanges (43) are arranged at the upper end of the slotted sleeve (41) (Fig. 2) encasing the valve intake (Fig. 2).

Claim(s) 2 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welp (US 20150336124 A1).
Regarding claim 2, Welp teaches a device for dosing liquid from a liquid intake (1), wherein the liquid intake (1) comprises an outlet valve (Welp Annotated Fig. 6b), wherein, a dosing system is provided [0031], wherein the dosing system comprises a first actuating blade (13) and a second actuating blade (12) which are arranged around the liquid intake (Fig. 6b) and can be moved relative to one another in a compressive manner so as to compress the liquid intake [0032], wherein the first actuating blade has a first pressure piston (15) and the second actuating blade has a second pressure piston (14), wherein an output chamber (6) is arranged so as to be able to be pressed out compressed by the pressure pistons which are movably mounted relative to one another and arranged in opposition to each other [0031, 0032], and the two pressure pistons are resettable arranged by a spring element (9), which is pretensioned to provide a return force by constant tension.

    PNG
    media_image2.png
    541
    422
    media_image2.png
    Greyscale

Welp Annotated Fig. 6b

Regarding claim 25, Welp teaches the device of claim 2.
Welp further teaches a valve clip (7) for securing the valve (Welp Annotated Fig. 6b) to the liquid intake (1), wherein the valve clip comprises openings (Welp Annotated Fig. 6b) allowing communication between the liquid intake and the output chamber (6) when the pistons (15 and 14) are in an open position.
“For securing the valve to the liquid intake” is a statement of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of US 5460299 A (Prause), hereinafter Prause.
Regarding claim 12, Katayama teaches the device of claim 2.
Katayama fails to teach the first actuating blade and the second actuating blade are connected via a film hinge and are pivotable relative to one another.
Prause teaches a device for dosing liquid from a liquid intake (Fig. 3) wherein the first actuating blade (11) and the second actuating blade (12) are connected via a film hinge (13) and are pivotable relative to one another (Col. 4: lines 19-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Katayama with the hinge of Prause to provide stability (Col. 4: lines 25-30).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of US 20050056664 A1 (Wolter et al.), hereinafter Wolter.
Regarding claim 18, Katayama teaches the device of claim 2.
Katayama fails to teach the actuating blades are encased by a recess of the liquid intake in a contour pre-stressed manner.
Wolter teaches a device for dosing liquid from a liquid intake (Fig. 4) wherein the actuating blades (2a) in contact with a recess (Wolter Annotated Fig. 4) of the liquid intake (Wolter Annotated Fig. 4). Wolter further teaches the device is elastically deformable between two positions and is therefore considered to teach a “contour pre-stressed manner” as claimed by applicant.

    PNG
    media_image3.png
    754
    583
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Katayama with the recess and encasement of Wolter to provide controlled actuation [Wolter 0029].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of US 20090235923 A1 (Nilson), hereinafter Nilson.
Regarding claim 19, Katayama teaches the device of claim 2.
Katayama fails to teach the actuating blades, which are movably connected via the film hinge, are fixed and movably held together via the connecting bars by the guide pin, which is arranged in the elongated hole of the second connecting bar.
Nilson teaches a device for dosing liquid from a liquid intake wherein the actuating blades (Nilson Annotated Fig. 1d), which are movably connected via the film hinge (Nilson Annotated Fig. 1d), are fixed and movably held together via the connecting bars by the guide pin (Nilson Annotated Fig. 1d), which is arranged in the elongated hole (Nilson Annotated Fig. 1d) of the second connecting bar.

    PNG
    media_image4.png
    493
    465
    media_image4.png
    Greyscale

Nilson Annotated Fig. 1d
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Katayama with the structure of Nilson to secure the bottle [Nilson 0044].

Claims 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of US 20120132199 A1 (Kiesewetter), hereinafter Kiesewetter.
Regarding claim 20, Katayama teaches the device of claim 2.
Katayama fails to teach a conically round pin is provided, which is located on the inner wall of the actuating blades, wherein upon actuation via the finger actuating flanges with the finger supports a vent hole in a wall of the liquid intake is closed by the finger support and in the starting position releases the hole again for ventilation.
Kiesewetter teaches a device for dosing liquid from a liquid intake (Fig. 2) wherein conically round pin (9) is provided, wherein upon actuation via the finger support (22) a vent hole (Kiesewetter Annotated Fig. 2) in a wall of the liquid intake (Kiesewetter Annotated Fig. 2) is closed by the finger support and in the starting position releases the hole again for ventilation [0056].
By combining the conically round pin of Kiesewetter with the device of Katayama, the combined device is considered to teach a conically round pin is provided, which is located on the inner wall of the actuating blades, wherein upon actuation via the finger actuating flanges with the finger supports a vent hole in a wall of the liquid intake is closed by the finger support and in the starting position releases the hole again for ventilation.

    PNG
    media_image5.png
    1103
    672
    media_image5.png
    Greyscale

Kiesewetter Annotated Fig. 2

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katayama with the pin of Kiesewetter to prevent air ingress [Kiesewetter 0039].

Regarding claim 22, Katayama teaches the device of claim 2.
Katayama further teaches the outlet (36) has a sealing lip (35) which discharges the medium from a discharge channel (4) to the outside.

Regarding claim 23, Katayama teaches the device of claim 2.
Katamaya fails to teach the discharge channel has a 90 degree turn in an area of the sealing lip and angled towards the sealing lip.
Kiesewetter teaches a device for dosing a liquid wherein the discharge channel has a 90 degree turn, shown in Fig. 6 near (18) in an area of the sealing lip (6) and angled towards the sealing lip (Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlet of Katamaya with the 90 degree turn of Kieswetter as a simple substitution of one known element for another to obtain predictable results MPEP 2143IB.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Cogger (US 20020107493 A1).
Regarding claim 21, Zhang teaches the device according to claim 2.
Zhang fails to teach the pistons are resettable arranged by partial springs whereby each piston is acted upon by one of the partial springs.
Cogger teaches a device for dosing a liquid from a liquid intake wherein the pistons (92 and 94) are resettable arranged by partial springs (40) whereby each piston is acted upon by one of the partial springs [0040 and 0042].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pistons of Zhang with the return springs of Cogger to allow for the device to be reset for subsequent use [Cogger 0042].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bonney et al.(US 20070164049 A1).
Regarding claim 24, Zhang teaches the device of claim 2.
Zhang further teaches the first pressure piston (left 42)) and the second pressure piston (2) comprises a plunger (29, 29.1), a rod end (30, 30.1) mounted to one of the first blade (1a) and the second blade (2a).
Zhang fails to teach the first pressure piston  a partial spring of the partial springs.
Bonney teaches a device for dosing a liquid wherein a partial spring (75) is mounted to a piston (63).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piston of Zhang to include the return spring of Bonney to return the device to an operable position after use [Bonney 0043].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781